FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                         August 10, 2021

                                       No. 04-21-00118-CV

                         Steven L. BRUINGTON and Nancy R. Bruington,
                                         Appellants

                                                 v.

 LAKE MCQUEENEY WATER CONTROL AND IMPROVEMENT DISTRICT NO. 1,
   Robert L. Worth, Jr., David Doughtie, John Ewald, Lindsey Gillum and Paul A Mueller,
                                         Appellees

                   From the 25th Judicial District Court, Guadalupe County, Texas
                                   Trial Court No. 20-2549-CVC
                       Honorable Margaret Garner Mirabal, Judge Presiding


                                          ORDER
Sitting:         Rebeca C. Martinez, Chief Justice
                 Irene Rios, Justice
                 Lori I. Valenzuela, Justice


           The Appellant’s Motion to Reconsider Request for Oral Argument is hereby DENIED.



           It is so ORDERED August 10, 2021.

                                                                    PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT